Title: From James Madison to Richard Harrison, 3 May 1802 (Abstract)
From: Madison, James
To: Harrison, Richard


3 May 1802, Department of State. “The Secretary of State informs the Auditor of the Treasury, that the services stated in the enclosed account were performed by Mr Otis, in behalf of the United States, and that the Government is justly chargeable with reasonable fees for the same. The Attorney General will say whether those made are reasonable, or not, if the Auditor should be at a loss on the subject.
“The last charge will be settled at this Office.”
